Exhibit 10.1
FIRST AMENDMENT
TO
LOAN AGREEMENT
     This FIRST AMENDMENT (this “Amendment”) to the Loan Agreement dated as of
June 1, 2010 (the “Loan Agreement”) by and between ENTERPRISE PRODUCTS OPERATING
LLC, a Texas limited liability company (“Lender”), and DUNCAN ENERGY PARTNERS
L.P., a Delaware limited partnership (“Borrower”), is made and entered into
effective as of August 20, 2010, pursuant to the terms of the Loan Agreement and
in accordance with Section 14 thereof.
     For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Lender and Borrower hereby agree as follows:
     Section 1. AMENDMENT. Section 3 of the Loan Agreement is hereby amended and
restated to read, in its entirety, as follows:
          3. Repayment of the Loan. Borrower promises to pay the outstanding
principal balance of the Loan, together with interest accrued and outstanding
thereon and any other sums due hereunder, on the earliest to occur of
(a) December 31, 2010 (the “Maturity Date”), (b) the date upon which the
maturity of the Loan may have been accelerated pursuant to Section 12, or
(c) the date upon which the commitment of Lender hereunder may have been
terminated pursuant to Section 13.
     Section 2. RATIFICATION OF LOAN AGREEMENT. Except as expressly modified and
amended herein, all of the terms and conditions of the Loan Agreement shall
remain in full force and effect.
     Section 3. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(Signature Page Follows)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
date first set forth above.

          LENDER:   ENTERPRISE PRODUCTS OPERATING LLC
 
  By:   Enterprise Products OLPGP, Inc.,
 
      its managing member
 
       
 
  By:   /s/ Michael A. Creel
 
       
 
      Michael A. Creel
 
      President and Chief Executive Officer
 
        BORROWER:   DUNCAN ENERGY PARTNERS L.P.
 
  By:   DEP Holdings, LLC,
 
      its general partner
 
       
 
  By:   /s/ W. Randall Fowler
 
       
 
      W. Randall Fowler
 
      President and Chief Executive Officer

 